DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The amendment to the specification has been considered and entered for the record. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant disclosure does not discuss nor specify the corresponding structure for the determination unit and therefore it is unclear if this is a controller, processor or a separate detector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since the claims depend upon and in corporate all the limitations of claim 1. 
Appropriate corrective action is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Backhaus et al. (US 2011/0124037 A1 – hereafter ‘037).
‘037 discloses a method for the removal of cells that includes the following limitations for claim 1: 
“A cell handling device”: ‘037 discloses a cell handling device (0073]; Fig. 1).  
“a container having a section configured to store cells”: ‘037 discloses a container (container 8; Fig. 1; [0073]) that holds cells. 
“a cell detector configured to detect a cell stored in the section”: ‘037 discloses a cell detector such as a microscope (microscope 1; Fig. 1; [0073]) that is fully capable of detecting a stored cell.  
“a head device configured to conduct picking of cells, and transfer and release of the picked cells”: ‘037 discloses a harvesting module (module 5; Fig. 1; [0074]) that is being interpreted as the head device of the instant application.  
“a controller configured to control operation of the head device
“a determination unit configured to make a determination of a cell state including at least one of the number, properties and arrangement of the cells stored based on a detection result of the cell detector”: ‘037 discloses an image recording unit (unit 2; Fig. 1; [0073]) which is being interpreted as the determination unit of the instant application.  
“wherein the controller is configured to cause the head device to execute, according to a state determination result obtained by the determination unit one operation selected from among”: ‘037 discloses that the computer controls the harvesting module to operate one of the selected operations ([0143; Fig. 10):
“operation of picking all the cells stored in the section”: ‘037 discloses picking all of the cells ([0144]; Fig. 10). 
“operation of picking a part of the cells stored in the section”: ‘037 discloses picking a part of the cells ([0144]; Fig. 10).  
“operation of picking a new cell and releasing the cell in the section”: ‘037 discloses picking a new cell and releasing the cell ([0144]; Fig. 10).  
For claim 2, the system of ‘037 determines the state of the cells regarding a desired property ([0144]) and the controller moves the harvesting unit to collect the cells ([0074]; [0144]).  
For claim 3, the image detector of ‘037 can determine if the cells are arranged in a predetermined state and cause the harvesting module to pick up a plurality of cells ([0074]; 0144]). 
For claims 4, 14 and 20, ‘037 discloses that the plate (plate 8) has other areas and sections and that the controller moves cells around based on properties ([0074]; [0144]).  
For claims 5, 15 and 16, ‘037 discloses that the cells can be divided or separated on the plate and that the harvesting unit can move the cells based on a command from the controller ([0074]; [0144]; [0145]). 
For claims 6, 9, 16, 17, 18 and 20, ‘037 discloses a separating battery (battery 11, i.e. the cell storage container; [0080]) where the harvesting device is also a transfer device ([0074]) where the image detector determines the state of the cell within the container ([0144]; [0145]).  
For claim 7, ‘037 discloses that the determination unit or image detector determines which cells satisfies the criterion and where the controller removes the cells from the plate to the storage battery ([0074]; [0080]; [0144]).  
For claim 8, ‘037 discloses that the storage battery, i.e. the cell holder, has a plurality of holding portions (Fig. 1; battery 11; [0080]) that is capable of holding a single cell where the controller operates the harvesting device to return cells to the storage battery ([0144]; [0145]). 
For claim 10, ‘037 discloses a cell culture (plate 8) that would have a liquid (Fig. 1) and the harvesting device of includes a tip ([0109]; Fig. 3) that aspirates the liquid and cells in order to transfer the cells from the plate to the holding chamber. 
For claim 11, ‘037 discloses that the controller moves the harvesting head when the cells are at a specified distance in order to aspirate the cells and aspirating the cells if they are at a longer predetermined distance ([0144]; [0145]; Fig. 10). 
For claim 13, ‘037 discloses an image recording unit such as a CCD camera or array (Fig. 1; recording unit 2; [0074]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Backhaus et al. (US 2011/0124037 A1 – hereafter ‘037) in view of Lianides et al. (US 2017/0145373 A1 – hereafter ‘373).
‘037 differs from the instant claim 12 regarding a second dispensing head.  
‘373 discloses an automated cultivating system (Abstract) that for claim 12 includes two transfer assemblies (assembly 12 & 14; Fig. 1; [0029]; [0040]; [0041]).  
Therefore, it would have been obvious to one of ordinary skill at the time of filing to use the multiple dispensing heads of ‘373 within ‘037 in order to deliver multiple fluids and cells to the sample plate.  The suggestion for doing so at the time would have been in order to supply reagents and wash solutions ([0037]; [0038]) to the sample plate and cell holder. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hewett et al. (US 4,554,839 A) discloses an apparatus for the automated transfer of liquids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799